DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of claim 1 “the left crack detection line and the right crack detection line are connected with 29each other” (lines 28-29) must be shown or the feature(s) canceled from the claim 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-17 are objected to because of the following informalities:
	Claim 1 recite “a plurality of emission diode” which should be replaced with “a plurality of emission diodes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 recites limitations “the resistor line” (line 1) that lack antecedent basis because claim 10 (upon which claim 13 depends) does not recite “a resistor line”, and it is unclear which resistor line applicant is referring to (e.g., “the resistor line” recited in claim 12 or to set forth an additional resistor line). For compact prosecution, “the resistor line” of claim 13 is interpreted as “a resistor line” recited in claim 12.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0176844 to Yanagisawa (cited in IDS of 07/12/2021) in view of Kim (US 2013/0335397), Kwon et al. (US 2016/0093685, cited in IDS of 07/12/2021, hereinafter Kwon), and Sohn et al. (US 2017/0060283, hereinafter Sohn).
With respect to Claim 1, Yanagisawa discloses a display device (Yanagisawa, Fig. 1, ¶0018, ¶0029-¶0042) comprising:
a substrate (e.g., TFT substrate 100) (Yanagisawa, Fig. 1, ¶0030) comprising:
       a display area (300) (Yanagisawa, Fig. 1, ¶0028, ¶0031, ¶0034) comprising pixels and data lines (signal lines 50) (Yanagisawa, Fig. 1, ¶0031); and
       a peripheral area (e.g., an area outside of the display area 300 including terminal portion 120) (Yanagisawa, Fig. 1, ¶0031, ¶0032, ¶0037) disposed outside the display area (300);
       a plurality of transistors (e.g., TFTs are provided for th respective pixels in the display area 300) in the display area (300) (Yanagisawa, Fig. 1, ¶0028); and
       a first detection line (e.g., an inspection line extended from an inspection terminal TG1 and terminals R/G/B to the inspection transistors 10 of the terminal portion 120) (Yanagisawa, Fig. 1, ¶0029-¶0031) adjacent to a first edge (e.g., left edge of the substrate) of the substrate (e.g., TFT substrate 100) extending on a first direction (e.g., a vertical direction in Fig. 1), the first detection line being associated with first pixels (e.g., red pixels) among pixels, the first pixels being configured to emit light of a first color (e.g., red color); and
       a second crack detection line (e.g., CRW lines, runs from the crack detection terminals CR1/CR2) (Yanagisawa, Fig. 1, ¶0032) disposed in the peripheral area and isadjacent to the first edge (e.g., left edge of the substrate) of the substrate (100) and surrounding the pixels (e.g., at least on the left side and the right side of the display area 300) of the display area (300), the second crack detection 16line (CRW) being associated with second pixels (e.g., green/blue) among the pixels, the second pixels being configured to 17emit light of a second color (e.g., green or blue) different from the first pixels, the second crack detection line (e.g., CRW lines detect the existence of the crack in the lines at the left side, right side, and the top side of the substrate 100) (Yanagisawa, Fig. 1, ¶0035-¶0038) being 18configured to detect a crack generated in the peripheral area, 19wherein:
       the first detection line (e.g., an inspection line extended form an inspection terminal TG1 to the inspection transistor 10 of the terminal portion 120) (Yanagisawa, Fig. 1, ¶0029-¶0031) is not connected to the second crack detection line (CRW); and
       the first detection line (e.g., an inspection line in the terminal portion 120) is spaced apart from the second crack detection line (e.g., CRW lines including winding patterns at the top side of the substrate 100) in the first direction (the vertical direction), and 24wherein: 
       25the second crack detection line (CRW) (Yanagisawa, Fig. 1, ¶0034-¶0037) comprises a left crack detection line (e.g., connected to the first crack detection terminal CR1) disposed on 26the left side of the pixels and a right crack detection line (e.g., connected to the second crack detection terminal CR2) disposed on the 27right side of the pixels, and 28the left crack detection line and the right crack detection line are connected with 29each other.
Further, Yanagisawa does not specifically disclose (1) a plurality of emission diode arranged in the display area and disposed on the substrate; 8each of the plurality of transistors being 9electrically connected to a corresponding emission diode; (2) a bending area disposed in the peripheral area, the bending area being bendable or in a bent state; a first crack detection line disposed in the bending area, the first 13crack detection line being configured to detect a crack generated in the bending area; a second crack detection line outside the bending area, to detect crack outside the bending area.
Regarding (1), Kim teaches an organic light emitting diode (OLED) display device (Kim, Figs. 1, 2, ¶0003, ¶0005, ¶0036-¶0041, ¶0050-¶0069) comprising a plurality of pixels (50) including pixel circuits, wherein each pixel comprises a light emitting diode element and a transistor (e.g., T1) (Kim, Figs. 1, 2, ¶0050, ¶0055), the light emitting diode element is connected to the transistor (T1) that controls the driving current supplied to the light emitting diode. The OLED display of Kim has low power consumption, high luminance and short response time, and relatively small thickness and weight.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Yanagisawa by forming an organic light emitting diode (OLED) display device including a plurality of pixels having pixel circuits as taught by Kim to have a plurality of emission diodes arranged in the display area and disposed on the substrate; 8each of the plurality of transistors being 9electrically connected to a corresponding emission diode in order to provide improved display device having low power consumption, high luminance and short response time, and relatively small thickness and weight (Kim, ¶0003, ¶0005, ¶0036-¶0041, ¶0050, ¶0055).
Regarding (2), Kwon teaches forming flexible display (100) (Kwon, Figs. 1, 3A, 3B, ¶0008, ¶0012, ¶0045-¶0048, ¶0049-¶0058) having bend portions (multiple parts of the flexible display 100 bend along the bend lines BL which extend in horizontal, vertical, or diagonal directions) (Kwon, Fig. 1, ¶0049-¶0054) that bend about bend lines (BL) to position various components of the display at a rear side of the flexible display to reduce the size of the inactive area, wherein bend portions are disposed in the peripheral area (inactive areas) including bottom, top, and side edges of the flexible display. The bend portions of Kwon include conductive lines (e.g., 120 in Fig. 3B) that extend across the bend portions (Kwon, Figs. 1, 3A, 3B, ¶0055-¶0058) and capable to withstand bending stress for reliable operation of the flexible display.
Thus, a person of ordinary skill in the art would recognize that forming bending areas in the inactive peripheral areas which are bent away from the central display portion of the display area would minimize the inactive area of the display device to provide small size electronic device having reliable operation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Yanagisawa by forming bent portions as taught by Kwon at the peripheral area of the display of Yanagisawa outside the display area to have a bending area disposed in the peripheral area, the bending area being bendable or in a bent state in order to provide improved flexible display with minimized inactive area of the display device to form a compact device including bend portions that fit within the housing and wire traces are capable to withstand bending stress for reliable operation of the flexible display (Kwon, ¶0008, ¶0012, ¶0047, ¶0054, ¶0056).
Further, Sohn teaches forming a flexible display device (Sohn, Figs. 6, 7A, ¶0003, ¶0035, ¶0037, ¶0072-¶0075, ¶0077, ¶0129) comprising a bending region (602) and a bending sensor (601) disposed in the bending region (602) and outside of a display area (A/A) of the flexible substrate to increase the magnitude of voltage output form the bending sensor. The bending sensor (601) including a routine line for outputting signal detected by the bending sensor are made of a conductive material having electrical resistance that depends on the bending extent of the bending sensor (601) (Sohn, Fig. 7A, ¶0075).
Thus, a person of ordinary skill in the art would recognize that forming bending sensor in the bending area outside of the display area and at the terminal portion of Yanagisawa/Kim/Kwon would allow to detect crack in the bending area outside of the display area, and a second crack detection line of Yanagisawa/Kim/Kwon disposed in the peripheral area at the top side of the display area would be outside of the bending area formed in the terminal portion in the peripheral area at the bottom side of the display area.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Yanagisawa/Kim/Kwon by forming bending sensor in the bending area as taught by Sohn, wherein the bending sensor capable of detecting a crack in the bending area to have a first crack detection line disposed in the bending area, the first 13crack detection line being configured to detect a crack generated in the bending area; a second crack detection line outside the bending area, to detect crack outside the bending area in order to accurately measure the stress and the strain in layers of flexible substrate to estimate deterioration of the flexible display device (Sohn, ¶0003, ¶0035, ¶0037, ¶0073, ¶0075, ¶0129).
Regarding claim 2, Yanagisawa in view of Kim, Kwon, and Sohn discloses the display device of claim 1. Further, Yanagisawa discloses the display device, wherein the left crack detection line (e.g., CRW line connected to the first crack detection terminal CR1) (Yanagisawa, Fig. 1, ¶0034-¶0037) and the right 2crack detection line (e.g., CRW line connected to the second crack detection terminal CR2) are connected with each other in an upper side of the display area or an 3upper portion of the peripheral area.
Regarding claim 14, Yanagisawa in view of Kim, Kwon, and Sohn discloses the display device of claim 1. Further, Yanagisawa discloses the display device, wherein the second crack detection line (CRW) (Yanagisawa, Fig. 1, ¶0033) comprises a second curved portion (e.g., winding pattern) disposed in the speripheral area, but does not specifically disclose that the first crack detection line comprises a first curved portion disposed in the bending 3area, wherein a second curved portion disposed except for the bending area. However, Sohn teaches forming the bending sensor (601) (Sohn, Figs. 6, 7A, ¶0073-¶0075) in the bending region (602) and outside of a display area (A/A) of the flexible substrate to increase the magnitude of voltage output form the bending sensor, wherein the resistance value of the bending sensor (601) depends on the bending extent of the bending sensor (601).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Yanagisawa/Kim/Kwon/Sohn by forming bending sensor in the bending area as taught by Sohn, wherein the bending sensor having the specific resistance value is disposed at the terminal portion of Yanagisawa to have the first crack detection line that comprises a first curved portion disposed in the bending 3area, wherein a second curved portion disposed except for the bending area in order to accurately measure the stress and the strain in layers of flexible substrate to estimate deterioration of the flexible display device (Sohn, ¶0003, ¶0035, ¶0037, ¶0073, ¶0075, ¶0129).
Regarding claim 15, Yanagisawa in view of Kim, Kwon, and Sohn discloses the display device of claim 14. Further, Yanagisawa discloses that the second curved portion (e.g., winding pattern of CRW) (Yanagisawa, Fig. 1, ¶0033) is adjacent to a second edge (e.g., a top side) of the substrate (100) extending in the ssecond direction (e.g., horizontal direction), but does not specifically disclose that 2the first curved portion is adjacent to the first edge of the substrate extending in the first 3direction. However, Sohn teaches forming a bending sensor (601) (Sohn, Figs. 6, 7A, ¶0073-¶0075, ¶0077, ¶0129) adjacent to the first edge (e.g., left edge) of the substrate extending in the first 3direction (vertical direction)  and having a curved portion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Yanagisawa/Kim/Kwon/Sohn by forming bending sensor in the bending area as taught by Sohn, wherein the bending sensor has the specific resistance value depending on bending extent to have the first curved portion that is adjacent to the first edge of the substrate extending in the first 3direction in order to accurately measure the stress and the strain in layers of flexible substrate to estimate deterioration of the flexible display device (Sohn, ¶0003, ¶0035, ¶0037, ¶0073, ¶0075, ¶0129).
Regarding claim 16, Yanagisawa in view of Kim, Kwon, and Sohn discloses the display device of claim 15. Further, Yanagisawa discloses that in the first direction, the display area (300) is 2disposed between the second curved portion (e.g., winding pattern of CRW) (Yanagisawa, Fig. 1, ¶0033) and the terminal portion (120), but does not specifically disclose that the display area is 2disposed between the second curved portion and the bending area. However, Kwon teaches forming bend portions (multiple parts of the flexible display 100 bend along the bend lines BL which extend in horizontal, vertical, or diagonal directions) (Kwon, Fig. 1, ¶0049-¶0054) that bend about bend lines (BL) so as to position various components of the display at the rear side of the flexible display to reduce the size of the inactive area, wherein the bend portions of the flexible display are disposed in the peripheral area (inactive areas) including bottom, top, and side edges of the display.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Yanagisawa/Kim/Kwon/Sohn by forming a bent portion in the peripheral area as taught by Kwon, wherein the bent portion is formed at the bottom side of the flexible substrate of Yanagisawa to have the display area that is 2disposed between the second curved portion and the bending area in order to provide improved flexible display with minimized inactive area of the display device to form a compact device including bend portions that fit within the housing and wire traces are capable to withstand bending stress for reliable operation of the flexible display (Kwon, ¶0008, ¶0012, ¶0047, ¶0054, ¶0056).
Regarding claim 17, Yanagisawa in view of Kim, Kwon, and Sohn discloses the display device of claim 16. Further, Yanagisawa discloses the display device, wherein the second crack detection line (e.g., CRW at the right side of the substrate 100) further 2comprises another second curved portion (e.g., another winding pattern of CRW) (Yanagisawa, Fig. 1, ¶0033-¶0037) disposed in the peripheral area (e.g., at a top side of the substrate 100) except for the bending area (e.g., in view of Kwon, the bending area is disposed at the terminal portion 120 of Yanagisawa that is at the bottom side of the substrate 100) at the peripheral portion of the display area and adjacent to the first edge (e.g., left edge) of the substrate (100). Note that the term “adjacent” is interpreted as a broad term that does not require a direct contact, but requires relatively close position.
Claims 3-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0176844 to Yanagisawa in view of Kim (US 2013/0335397), Kwon (US 2016/0093685), and Sohn (US 2017/0060283) as applied to claim 1, and further in view of Zhang et al. (US 2018/0053455, hereinafter Zhang).
Regarding claim 3, Yanagisawa in view of Kim, Kwon, and Sohn discloses the display device of claim 1. Further, Yanagisawa discloses the display device, further comprising: 6a first detection circuit (10) (Yanagisawa, Fig. 1, ¶0030) comprising a first switch (e.g., inspection switching transistor 10 connected to red pixel terminal R and the data line 50 at the left side of the display are 300) and a second switch (e.g., inspection switching transistor connected to red pixel terminal R and the data line 50 at the right side of the display are 300); and 7a second crack detection circuit (e.g., 20) (Yanagisawa, Fig. 1, ¶0031) comprising a third switch (e.g., crack inspection switching transistor connected to the left CRW line) and a fourth switch (e.g., crack inspection switching transistor connected to the right CRW line), 8wherein: 9the first switch is connected with a first end of the first detection line (e.g., terminal R); 10the second switch is connected with a second end of the first crack detection line (e.g., terminal G); iithe third switch is connected with a first end of the second crack detection line (e.g., the left CRW line); 12and 13the fourth switch is connected with a second end of the second crack detection line (e.g., the right CRW line)
Further, Yanagisawa does not specifically disclose a first crack detection circuit comprising a first switch and a second switch; 8wherein: 9the first switch is connected with a first end of the first crack detection line; 10the second switch is connected with a second end of the first crack detection line.
However, Zhang teaches forming flexible display (22) (Zhang, Figs. 1, 2, 8, ¶0019-¶0030, ¶0042-¶0044) having a bent portion (26) (Zhang, Figs. 1, 2, 8, ¶0025, ¶0030) that bends about bend axis (28), wherein a bent portion (26) is disposed in the peripheral area (22T, inactive tail region which free of pixels 24); and the crack monitoring circuitry (Zhang, Figs. 1, 2, 8, ¶0026, ¶0042-¶0044) includes peripheral crack detection lines which run along the edges of the pixel area (22A) and other portions of display (22), and the crack detection circuitry (44 included into the display driver IC 42) (Zhang, Figs. 1, 2, 8, ¶0028) which is disposed between the bending area (26) and the pad portion (45, the connector that coupled the driver circuitry 42 and the system circuity 48 which controls operation of the device) (Zhang, Figs. 1, 2, 8, ¶0025).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Yanagisawa/Kim/Kwon/Sohn by forming a bent portion at the peripheral area of the display and the crack detection circuitry between the bending area and the pad portion as taught by Zhang, wherein the crack detection circuitry includes a first switch and a second switch connected to crack detect lines to have a first crack detection circuit comprising a first switch and a second switch; 8wherein: 9the first switch is connected with a first end of the first crack detection line; 10the second switch is connected with a second end of the first crack detection line in order to provide improved flexible display in a compact device housing including a portion that fits within the housing and crack detection circuitry that effectively detect cracks during testing and manufacturing (Zhang, ¶0006-¶0008, ¶0025, ¶0052).
Regarding claim 4, Yanagisawa in view of Kim, Kwon, Sohn, and Zhang discloses the display device of claim 3. Further, Yanagisawa discloses the display device, wherein the first switch (10) (Yanagisawa, Fig. 1, ¶0030, ¶0031), the second switch (10), the third switch (20), and the fourth switch (20) are respectively connected with the data lines (50).
Regarding claim 5, Yanagisawa in view of Kim, Kwon, Sohn, and Zhang discloses the display device of claim 4. Further, Yanagisawa discloses the display device, wherein the first switch (10) (Yanagisawa, Fig. 1, ¶0030, ¶0031) and the second switch (e.g., inspection switching transistors 10 connected to red pixel terminal R and the data line 50 at the left side and the right side of the display are 300) are connected with a first color pixel (e.g., red) among the 3pixels, the first color pixel being configured to display a first color; and 4the third switch (20) and the fourth switch (20) (e.g., crack inspection switching transistors 20 connected to the left CRW line and the right CRW line) are connected with a second color pixel (e.g., green color pixel) among the spixels, the second color pixel being configured to display a second color that is different from the 6first color.
Regarding claim 6, Yanagisawa in view of Kim, Kwon, Sohn, and Zhang discloses the display device of claim 3. Further, Yanagisawa discloses the display device, further comprising: a pad portion (e.g., terminal area including inspection terminals CR1, CR2, TG3, TG4, TG1, TF2, R, G, and B at a lower side, the first side, of the terminal portion 120) (Yanagisawa, Fig. 1, ¶0031, ¶0032, ¶0039) disposed in the peripheral area, wherein the first crack detection circuit (10) is disposed between the display area (300) and the pad 4portion.
Regarding claims 10 and 11, Yanagisawa in view of Kim, Kwon, Sohn, and Zhang discloses the display device of claim 3. Further, Yanagisawa does not specifically disclose a common voltage transmission line passing through the bending area, 3the common 3voltage transmission line being configured to transmit a common voltage, 4wherein the first crack detection line is disposed between the common voltage stransmission line and an outer edge of the peripheral area in the bending area (as claimed in Claim 10); a common voltage transmission line passing through the bending area, 3the common 3voltage transmission line being configured to transmit a common voltage, 4wherein the common voltage stransmission line is disposed between the first crack detection line and an outer edge of the peripheral area in the bending area (as claimed in Claim 11).
However, Zhang teaches forming flexible display (22) (Zhang, Figs. 1, 2, 8, ¶0019-¶0030, ¶0042-¶0044) having a bent portion (26) (Zhang, Figs. 1, 2, 8, ¶0025, ¶0030) that bends about bend axis (28), wherein a bent portion (26) is disposed in the peripheral area (22T, inactive tail region which free of pixels 24); and the crack monitoring circuitry (e.g., 44) (Zhang, Figs. 1, 2, 8, ¶0026, ¶0042-¶0044) includes peripheral crack detection lines which run along the edges of the pixel area (22A) and other portions of display (22), and the metal lines (Zhang, Figs. 1-2, 7-8, ¶0025-¶0026, ¶0038, ¶0041-¶0044) including power lines (e.g., 72), data lines (D), and the crack detection lines (e.g., 80-1, 80-2)  passing through the bending area, wherein the crack detection line (e.g., 80-1, 80-2) is disposed in the bending area (26) and is between the current path (92) (Zhang, Fig. 8, ¶0043) and an outer edge of the peripheral area in the bending area; or wherein the power line (72) (Zhang, Fig. 7, ¶0043) is disposed at the edge of the circuit such that the power line (72) is disposed between the first crack detection line (e.g., 80-1, 80-2) and an outer edge of the peripheral area in the bending area.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Yanagisawa/Kim/Kwon/Sohn/Zhang by forming a bent portion at the peripheral area at the bottom side of the display including the crack detection lines and the power line extending through the bending area as taught by Zhang, wherein the power line is positioned at one side (e.g., the top edge) or another side (e.g., bottom edge) of the bending area to have a common voltage transmission line passing through the bending area, 3the common 3voltage transmission line being configured to transmit a common voltage, 4wherein the first crack detection line is disposed between the common voltage stransmission line and an outer edge of the peripheral area in the bending area (as claimed in Claim 10); a common voltage transmission line passing through the bending area, 3the common 3voltage transmission line being configured to transmit a common voltage, 4wherein the common voltage stransmission line is disposed between the first crack detection line and an outer edge of the peripheral area in the bending area (as claimed in Claim 11) in order to provide improved flexible display in a compact device housing including a portion that fits within the housing and crack detection circuitry that effectively detect cracks during testing and manufacturing (Zhang, ¶0006-¶0008, ¶0025, ¶0052).
Regarding claim 12, Yanagisawa in view of Kim, Kwon, and Sohn discloses the display device of claim 1. Further, Yanagisawa does not specifically disclose a strain gauge comprising a resistor line which is disposed in the bending area. However, Zhang teaches forming flexible display (22) (Zhang, Figs. 1, 2, 8, ¶0019-¶0030, ¶0042-¶0044) having a bent portion (e.g., 26) (Zhang, Figs. 1-2, 7-8, ¶0025-¶0026, ¶0030-¶0031) that bends about bend axis (28), and a strain gauge comprising a resistor line (e.g., resistors R1 and R2 contain metal traces) which is disposed in the bending area (e.g., 26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Yanagisawa/Kim/Kwon/Sohn by forming a bent portion at the peripheral area of the display and strain gauge monitoring structures as taught by Zhang to have a strain gauge comprising a resistor line which is disposed in the bending area in order to provide improved flexible display wherein the strain in the bending portion is effectively monitored by gathering real time strain gauge measurements (Zhang, ¶0006-¶0008, ¶0026, ¶0030-¶0031).
Regarding claim 13, Yanagisawa in view of Kim, Kwon, Sohn, and Zhang discloses the display device of claim 10. Further, Yanagisawa does not specifically disclose that the resistor line is disposed between the first crack detection line and an outer edge of the peripheral area. However, Zhang teaches forming a strain gauge comprising strain-sensing resistors (e.g., resistors R1 and R2) (Zhang, Figs. 2, 7-8, ¶0030-¶0031) containing metal traces and disposed in the bending area (e.g., 26) between the vertically extending lines (D) and an outer edge (e.g., left or right side of the peripheral region) of the peripheral area (22T).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Yanagisawa/Kim/Kwon/Sohn/Zhang by disposing strain-sensing resistors in the peripheral area as taught by Zhang to have the resistor line that is disposed between the first crack detection line and an outer edge of the peripheral area in order to provide improved flexible display wherein the strain in the bending portion is effectively monitored by gathering real time strain gauge measurements (Zhang, ¶0006-¶0008, ¶0026, ¶0030-¶0031).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0176844 to Yanagisawa in view of Kim (US 2013/0335397), Kwon (US 2016/0093685), Sohn (US 2017/0060283), and Zhang (US 2018/0053455) as applied to claim 6, and further in view of Yoshida et al. (US 2010/0006838, hereinafter Yoshida).
Regarding claim 7, Yanagisawa in view of Kim, Kwon, Sohn, and Zhang discloses the display device of claim 6. Further, Yanagisawa does not specifically disclose that the second crack detection circuit is disposed between the display area and the pad 3portion. However, Yoshida teaches display device (Yoshida, Fig. 3, ¶0043-¶0047, ¶0065-¶0072, ¶0085-¶0087, ¶0099) comprising the display area (4) and the peripheral edges (1a-1d) of the display area (4) including inspection components having switching elements (e.g., 41c) (Yoshida, Fig. 3, ¶0085) to inspect data lines (e.g., source lines 41 including source lead-out lines 54), wherein a data line detection circuit (e.g., 41c) is disposed between the display area (4) and the pad portion (e.g., pads 10a-10c).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Yanagisawa/Kim/Kwon/Sohn/Zhang by forming a first crack detection circuit of Yanagisawa arranged as a detection circuit of Yoshida to have the second crack detection circuit that is disposed between the display area and the pad 3portion in order to provide improved display device that allows inspection of the data lines to detect a break surely and to increase the yield of the display device (Yoshida, ¶0023, ¶0039, ¶0047, ¶0072, ¶0085).
Regarding claim 8, Yanagisawa in view of Kim, Kwon, Sohn, Zhang, and Yoshida discloses the display device of claim 7. Further, Yanagisawa discloses the display device, further comprising: 2a first test data line (e.g., a horizontal line connecting the inspection switch 10 to the terminal R, wherein the inspection switches 10 are interpreted as crack inspection switches) (Yanagisawa, Fig. 1, ¶0030, ¶0031) extending in a second direction (e.g., horizontal direction) crossing the first direction in a region 3of the peripheral area (120), wherein the first end of the first crack detection line (e.g., the vertical line between the terminal R and the switch 10) is connected with the pad portion (e.g. terminal R), 47and the second end of the first crack detection line is connected with the first test data line.
Regarding claim 9, Yanagisawa in view of Kim, Kwon, Sohn, Zhang, and Yoshida discloses the display device of claim 8. Further, Yanagisawa discloses the display device, further comprising: a second test data line (e.g., CRW including a horizontal line connecting the crack inspection switch 20 to the terminal CR1) (Yanagisawa, Fig. 1, ¶0033-¶0037) extending in the second direction in the peripheral area, 3wherein the first end of the second crack detection line is connected with the pad portion (e.g., terminal CR1), 4and the second end of the second crack detection line (CRW) is connected with the second test line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891